Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 12/09/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,498,013 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
	Reason for Allowance
Claims 1-20 are presently allowed.

The following is an examiner's statement of reasons for allowance: 
	Regarding claims 1 and 9, the closest prior art, Bolin (EP patent no. 2377782) and Xiong (US 2016/0233574) does not specifically teach a metal patch extension printed on a printed circuit board of the electronic device and connected to the second antenna via a strip line printed on the PCB in the manner as recited by independent apparatus claim 1 and corresponding method claim 17.
Claims 2-16 and 18-20 are allowed because they depend on the allowed claims 1 and 17 respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Trinh Vo Dinh whose telephone number is (571) 272-1821 and email address is trinh.dinh@uspto.gov. The examiner can normally be reached on Flex. 9am-6pm ET Monday & Thursday & Friday.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez Cruz, can be reached on  (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

March 11, 2022

/TRINH V DINH/for Trinh V Dinh, Patent Examiner of Art Unit 2845